Order entered September 17, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                  No. 05-20-00179-CV

                    IN THE INTEREST OF A.P.N., A CHILD

                On Appeal from the 330th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-05082

                                       ORDER

      Before the Court is appellant’s September 14, 2020 second motion to extend

time to file his brief. Appellant explains the extension is necessary because the

parties are attempting to settle many of their issues, and any settlement will impact

the issues raised in the brief.

      We GRANT the motion and ORDER appellant to file either his brief or a

status report no later than October 15, 2020.

                                                /s/   ERIN A. NOWELL
                                                      JUSTICE